                      Case: 3:19-cr-00081-wmc Document #: 3 Filed: 06/27/19 Page 1 of 1
                                                 WARRANT OF ARREST

                                                                   DISTRICT
      Wniteb $,tates 1!listrict (!Court                                       WESTERN DISTRICT OF WISCONSIN


           United States of America
                                                                   DOCKETNO.   s,u;LEJ c,rTRAIB SErENWMc
                      V.
                                                                   NAME AND ADDRESS OF INDIVIDUAL TO BE ARRESTED:

                                                                    Emmanuel Odiah
          Emmanuel Odiah

                                       Defendant.

Warrant Issued on the Basis of:

lfJindictment         •     Order of Court   •   Information   •   Complaint
TO: Any Authorized Law Enforcement Officer.

District of Arrest:                                                   City:
YOU ARE HEREBY COMMANDED to arrest the above-named person and bring that person before the
United States District Court to answer to the charge(s) listed below.

                                                 DESCRIPTION OF CHARGES

money laundering conspiracy




IN VIOLATION OF TITLE:                       18 U.S.C. Section(s) 1956(h)
Bail: DETENTION REQUESTED BY THE UNITED STATES ATTORNEY'S OFFICE
Other Conditions of Release:
Ordered By:                            Federal Judge/Magistrate Judge             Date Order:


Clerk of Court:                                (B~ty~ ~k                          Date Issued:
                           Peter Oppeneer                 ,G ~                                          lo_l;nl
                                                                                                          . ~,q
                                                            RETURN                                                  '
This Warrant was received and executed with the arrest of the above-named person.
Date Received:                                                                    Date Executed:
Name and Title of Arresting Officer:                                              Signature of Arresting Officer:
